 In the Matter ofBARTENDERSUNION LOCAL 52, AFLandGEORGE W.LOOBY, AN INDIVIDUALCase No. 20-CB-341.-Decided July 08,1949DECISIONANDORDEROn April 20, 1949, upon conclusion of the hearing on the complaintissued herein,' Trial Examiner William E. Spencer orally grantedthe Respondent's motion to dismiss on the ground that this was "atype of proceeding in which the National Labor Relations Boardshould not, as a matter of policy, assert jurisdiction."The General Counsel requested a review of the order, and filed abrief in support of his request.The Respondent filed a brief in op-position thereto.The Board has considered the General Counsel's request for review,the briefs, and the entire record in the case, and hereby makes thefollowing findings :The Employer operates a "cafe" in Oakland, California, where hesells alcoholic beverages.His sales of these amounted to $23,496 over a7-month period prior to the hearing.He also had a pinball machineand juke box on the premises, from which he derived $390 2 and $600,respectively, over the same period.The Employer's principal purchases during this period consistedof beer, liquor, wine, and mixes.All these items were purchased fromlocal wholesalers.All the wines and mixes purchased by the Em-ployer were produced and bottled in California.The beer and liquorpurchased by the Employer during this 7-month period amounted to$8,237, of which $3,877, or 47 percent, represented beer and liquor pro-duced and bottled outside California.Assuming that these figuresare representative, the amount of beer and liquor originating outsideCalifornia purchased by the Employer during the entire year wouldnot amount to more than approximately $6,650.3The complaint alleged that the Respondent caused the discharge of one of the Em-ployer's two bartenders in violation of Section8 (b) (1) (A)and 8(b) (2) of the Act.2The income derived from the sales of cigarettes is also included in the figure.85 N. L. R. B., No. 74.4120 BARTENDERSUNION LOCAL 52413No figures are available in the record on the amount and origin ofequipment purchased for the Employer's establishment. InMatter ofH. W. Smith, d/b/a A-1 Photo Service,3we held that where the op-erations of the employer involved were essentially local in nature sothat an interruption of the employer's business would have only a remote and' insubstantial effect upon commerce, the Board had andshould exercise discretionary authority to dismiss the complaint onthe ground that it would not effectuate the policies of the Act to,assertjurisdiction.The operations involved in theA-1 Photocasewere con-siderably greater than those involved here, and this particular enter-prise hardly seems to us, at least, to be any more a matterof nationalconcern.We shall therefore affirm the Trial Examiner's dismissalof the complaint herein.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)"of the National'Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Respond-ent,'Bartenders Union Local 52, AFL, be, and it hereby is, dismissed:83 N. L. R. B. 564. See alsoMatter of Arthur D. Thomson,d/b/a Cream Top-Dairy,83 N. L. R. B. 738.